Citation Nr: 0030694	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation for the 
residuals of ganglion cyst excisions of the left (major) 
wrist.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that established service connection 
for the excision of a left wrist ganglion cyst at a 
noncompensable level.  A notice of disagreement as to this 
rating was received in October 1998.  A statement of the case 
was issued in December 1998.  A substantive appeal was 
received from the veteran in February 1999.  A hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a travel 
board hearing) was held at the RO in April 1999.  In November 
1999, the Board remanded this case to the RO for further 
development.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's residuals of ganglion cyst excisions include 
a nontender scar, with full range of motion of the wrist, 
little to no pain, and no functional impairment of the 
left wrist or hand.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected residuals of ganglion cyst excisions have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5215, 7804, 7805, 
7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for the residuals of ganglion 
cyst excisions is warranted.  As noted in the prior Board 
remand of November 1999, the veteran has submitted evidence 
that is sufficient to justify a belief that this claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  With respect to this 
claim, all relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.

A review of the record reflects the fact that service 
connection at a noncompensable level was awarded to the 
veteran by a rating decision dated September 1998.  This 
decision was based on service medical records (SMRs) which 
indicate that the veteran twice underwent surgery for removal 
of a ganglion cyst from his left wrist, in February 1991 and 
August 1992, while still in service.  While the veteran did 
not make a claim for this disability, the RO, upon review of 
the veteran's claims file, established service connection for 
this disability.

In any event, based on the findings reflected in the 
veteran's SMRs, a noncompensable evaluation was assigned for 
the residuals of ganglion cyst excisions effective August 14, 
1997, the day after the veteran was released from active 
duty.  See 38 C.F.R. § 3.400 (1999). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Further, in addition to applying schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

With respect to this claim, the relevant evidence of record 
consists of the veteran's SMRs, his hearing testimony, and 
the reports of VA examinations.  The veteran's service 
medical records contain several outpatient treatment reports 
indicating that he had complaints of a cyst on his left 
wrist, and as noted previously, records indicating that he 
had a ganglion cyst removed from his wrist twice, once in 
February 1991, and again in August 1992.

The veteran, in his hearing testimony of April 1999, 
indicated that he had a cyst on his left wrist at that time.  
The veteran indicated that his ganglion cyst would cause pain 
in his left hand, after he had used his hand for 20 minutes.  
The veteran described this pain as a constant regular pain, 
which felt as if two bones were being pushed together.  The 
veteran also indicated that the pain could occur in his hand 
even when he was not using it. 

In March 2000 the veteran was requested to supply the names 
of any medical care professionals who provided treatment for 
his left wrist disorder so that the records could be 
obtained; no response was received.

The veteran was given two VA examinations in April 2000.  
During a VA neurological examination, the veteran reported a 
history of a recurrent ganglion cyst of the left dorsal 
aspect of the wrist, which had been excised twice in service, 
because it was causing discomfort and some mild limitation of 
movement on extension of the wrist.  Examination revealed a 
two centimeter long scar over the dorsal aspect of the left 
wrist, with an indentation in the skin and of the soft tissue 
over the area of surgery.  The examiner found no pain to 
palpation over the scar area.  The examiner found that the 
veteran had full range of motion of the wrist with no pain or 
very little pain, and mild discomfort with palpation of the 
extensor tendons of the fingers, leading from the wrist.  The 
examiner found that the veteran's motor strength of the hand 
of radial, median, and ulnar nerve distributions was normal, 
and there was no sensory abnormality of the hand.  Muscle 
bulk was normal.  The examiner's impression was that, 
although the two surgeries had left a scar over the dorsal 
aspect of the wrist, these surgeries left no deficits in the 
function of the wrist or hand.  The examiner noted that X-
rays of the veteran's left wrist showed no abnormalities in 
the bony structures of the wrist.  The examiner noted that no 
abnormalities other then those mentioned were found.

A VA orthopedic examination was conducted a few days later, 
the report of which indicates that the examiner found a two 
inch scar line across the wrist line on the dorsal aspect of 
the left wrist, secondary to the two ganglion cyst removal 
surgeries.  The examiner found dorsiflexion of the wrist at 
60 degrees, palmar flexion at 65 degrees, radial deviation at 
15 degrees, and ulnar deviation at 35 degrees.  The examiner 
noted no pain on movement, and there was no atrophy at the 
wrist or hand distal to the surgery in the muscular area.  
The hand was also nontender throughout the range of motion, 
and the hand strength measured by hand squeeze bilaterally 
was five over five, with no loss of strength in the wrist or 
hand.  The examiner found that the veteran's wrist had no 
functional loss at that time.

The Board notes that currently the veteran's service 
connected residuals of ganglion cyst excisions are rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7819 
(1999).  That code provides that new benign skin growths 
should be rated under the codes for scars or disfigurement.  
Diagnostic Code 7804 indicates that a 10 percent rating is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 indicates 
that other scars should be rated on the limitation of 
function of the part affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (1999) provides rating criteria for the limitation 
of motion of the wrist.  That code provides for a 10 percent 
rating for dorsiflexion less than 15 degrees in the major or 
minor hand, or a palmar flexion of the major or minor hand 
limited in line with the forearm.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's service connected 
residuals of ganglion cyst excisions.  As reflected in the 
April 2000 VA neurological examination report, the veteran 
was found to have no pain to palpation over the scar area.  
Without a tender or painful scar, a compensable rating is not 
available under Diagnostic Code 7804.  This examination also 
found that the veteran had full range of motion of the wrist 
with no pain or very little pain. 

During the April 2000 VA orthopedic examination, the veteran 
was found to have dorsiflexion of the wrist at 60 degrees, 
palmar flexion at 65 degrees, radial deviation at 15 degrees, 
and ulnar deviation at 35 degrees, with no pain on movement. 
The Board finds that, under the requirements of Diagnostic 
Code 5215, even taking into account the reported pain on 
motion of the veteran, the veteran's disability does not rise 
to a compensable level under Diagnostic Code 5215, which, 
again, requires dorsiflexion less than 15 degrees in the 
major hand or a palmar flexion limited in line with the 
forearm to warrant a compensable rating.

The Board has considered whether a higher evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (1999); see also DeLuca, 8 Vet. App. at 204- 05.  
However, the medical evidence shows significant motion of the 
wrist is present in all planes; there is no objective medical 
evidence to suggest pain, weakness, or any other symptom or 
sign that results in limitation of function sufficient to 
support a compensable rating.

The only other code provision pertaining to the wrist is 
Diagnostic Code 5214, which refers to ankylosis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5214 (1999). None of the 
clinical evidence shows the veteran's left wrist to be 
ankylosed.  That is, there is definite motion or mobility of 
the wrist; there is no medical evidence of immobility or 
ankylosis of the wrist, such that this Code is applicable.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service connected 
residuals of ganglion cyst excisions warrants no more than a 
noncompensable evaluation under the regulations concerning 
scars or limitation of motion of the wrist.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
bility has warranted any compensable rating.


ORDER

Entitlement to an increased initial evaluation for the 
residuals of ganglion cyst excisions of the left (major) 
wrist is denied.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 7 -


- 1 -


